                 Case 1:19-cv-09236-KPF Document 47 Filed 12/06/19 Page 1 of 2

                                                                                                             Hogan Lovells US LLP
                                                                                                             390 Madison Avenue
                                                                                                             New York, NY 10017
                                                                                                             T +1 212 918 3000
                                                                                                             F +1 212 918 3100
                                                                                                             www.hoganlovells.com




                                                                                                            MEMO ENDORSED
                                                                                               December 6, 2019

Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square, Room 2103
New York, New York 10007

Re:          Leibowitz et al. v. iFinex Inc. et al., Case No. 1:19-cv-09236-KPF

Dear Judge Failla:

We are counsel to Defendant Reginald Fowler and have recently filed a notice of appearance on
behalf of Mr. Fowler in connection with the above-referenced litigation (ECF 45). We write
with respect to the Certificate of Default (ECF 44) entered against Mr. Fowler on December 4,
2019.

On December 3, 2019, we became aware of Your Honor’s order directing counsel for Plaintiffs
to inform the Court of the plan to proceed against parties that had not appeared as of that time.
(ECF 36). We also became aware of Plaintiffs’ letter, dated December 2, 2019, in which they
indicated their intention to seek the clerk’s entry of a default against Mr. Fowler. During the
afternoon of December 3rd, I reached out to, and spoke with, Plaintiffs’ counsel, Kyle W. Roche
of Roche Freedman LLP, via telephone to discuss our intention to appear on behalf of Mr.
Fowler and our desire to reach an agreement regarding a proposed briefing schedule and the
avoidance of a potential default judgment. At that time, the clerk had not entered the Certificate
of Default on the docket. On December 4, 2019, Mr. Roche and I spoke again. On behalf of Mr.
Fowler, we agreed to accept service. We also reached an agreement, pending the Court’s
permission, to have the Certificate of Default lifted and for Mr. Fowler’s time to answer or
otherwise respond to the complaint to be amended to align with that of Tether Holdings Limited,
Tether Operations Limited, Tether International Limited, iFinex Inc., BFXNA Inc., BFXWW
Inc., and DigFinex Inc. (together, the “Corporate Defendants”), pursuant to the Court’s
Scheduling Order (ECF 43).

Accordingly, we respectfully request that the Court vacate the Certificate of Default and place
Defendant Reginald Fowler on the same briefing schedule as the Corporate Defendants set forth
in the Court’s Scheduling Order.



Hogan Lovells US LLP is a limited liability partnership registered in the District of Columbia. “Hogan Lovells” is an international legal practice that includes Hogan Lovells US
LLP and Hogan Lovells International LLP, with offices in: Alicante Amsterdam Baltimore Beijing Birmingham Boston Brussels Colorado Springs Denver Dubai Dusseldorf
Frankfurt Hamburg Hanoi Ho Chi Minh City Hong Kong Houston Johannesburg London Los Angeles Luxembourg Madrid Mexico City Miami Milan Minneapolis
Monterrey Moscow Munich New York Northern Virginia Paris Perth Philadelphia Rome San Francisco São Paulo Shanghai Silicon Valley Singapore Sydney Tokyo
Warsaw Washington, D.C. Associated Offices: Budapest Jakarta Riyadh Shanghai FTZ Ulaanbaatar Zagreb. Business Service Centers: Johannesburg Louisville.
Legal Services Center: Berlin. For more information see www.hoganlovells.com
           Case 1:19-cv-09236-KPF Document 47 Filed 12/06/19 Page 2 of 2
                                                                      December 6, 2019



                                            Respectfully submitted,

                                            /s/ Michael C. Hefter

                                            Michael C. Hefter

   cc:   All counsel of record (via ECF)




Application GRANTED. In light of Plaintiffs' and Defendant Fowler's
agreement, the certificate of default entered against Defendant Fowler is
hereby VACATED. (Dkt. #44). Defendant Fowler is ORDERED to instruct the
Court on or before December 20, 2019, whether he intends to file a motion
to dismiss or answer Plaintiffs' complaint. If Defendant Fowler intends
to move to dismiss the complaint, the Court will permit Defendant Fowler
to proceed under the same briefing schedule already set for certain other
defendants.

Dated:    December 6, 2019                  SO ORDERED.
          New York, New York




                                            HON. KATHERINE POLK FAILLA
                                            UNITED STATES DISTRICT JUDGE
